                      Case 1:08-cr-00983-LAP Document 32 Filed 05/27/20 Page 1 of 1

PROB 22                                                                                                      DOCKET NUMBER (Tran. Court)
(Rev. 2/88)                                                                                                  1:08CR983-01 (LAP)
                                 TRANSFER OF JURISDICTION
                                                                                                             DOCKET NUMBER (Rec. Court)



 NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE:            DISTRICT

 Raul Reyes                                                      SOUTHERN DISTRICT OF NEW YORK
 8607 N. 17th Street
                                                                 NAME OF SENTENCING JUDGE
 Tampa, FL 33604
                                                                 Honorable Loretta A. Preska, Senior U.S. District Judge
                                                                 DATES OF                 FROM                         TO
                                                                 PROBATION/SUPERVISED
                                                                 RELEASE:                 September 25,                December 22, 2022
                                                                                          2019
 OFFENSE

 BANK ROBBERY, in violation of 18 USC 2113(a) and (d), a Class B Felony


 PART 1 - ORDER TRANSFERRING JURISDICTION


 UNITED STATES DISTRICT COURT FOR THE "SOUTHERN DISTRICT OF NEW YORK"

            IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or supervised
 releasee named above be transferred with the records of the Court to the United States District Court for the Middle
 District of Florida upon that Court’s order of acceptance of jurisdiction. This Court hereby expressly consents that the
 period of probation or supervised release may be changed by the District Court to which this transfer is made without
 further inquiry of this Court.*



              May 27, 2020
              Date                                                            United States District Judge

 *This sentence may be deleted in the discretion of the transferring Court.

 PART 2 - ORDER ACCEPTING JURISDICTION

 UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF FLORIDA

         IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be accepted
 and assumed by this Court from and after the entry of this order.




              Effective Date                                                  United States District Judge
